Scott, Judge,
delivered the opinion of the court.
By the maritime law, the authority and duties of masters of vessels are defined. The master only has authority to bind the ship-owner for necessaries and repairs, and the burthen of proof is on the creditor to show that the services rendered, or the money and goods advanced, were for those purposes, or to prove the actual existence of the necessity of those things which give rise to his demand. (Abbott on Ship. 172.) If a bill is drawn by a master and passed by negotiation to an innocent endorsee, the burthen of proof will be shifted from the creditor to the owner to his disadvantage. Collier says that a partner will not be liable even to a bona fide endorsee if he can show that the bill was given on another account than for necessaries. (Sec. 1227.) Thus showing that, by drawing a bill which passes to an innocent endorsee, the burden of proof will be changed from one party to the other.
It does not appear that the bills in controversy were drawn for necessaries, unless the words on the face of them, “ for value received, account of steamboat Michigan and owners,” import as much. But this will not relieve the creditor, “in our opinion, from the necessity of proving that the debt was contracted for necessaries, or that a necessity existed which rendered the credit necessary.
We do not see how the custom proved affects the owners of vessels. The evidence is silent as to whether they acknowledged themselves bound by such bills. If the captain or master draws bills or orders on the clerk and they are honored, that may be a private arrangement between themselves for their own convenience in managing the concerns of the boat, and can not affect the owners, nor show that they regarded themselves liable for such acts of their agents. But a custom that a master of a boat, by a bill of exchange on the clerk of the same boat, may bind the owners for any sum ho may see fit to draw, would be so inconvenient and unreasonable that no wise system of law could sanction it. *104Prudent men would scarcely consent to become owners of vessels under such a state of law. In the case of Bowen et al. v. Stoddard, 10 Met. 380, the court held that there was no such relation between the joint owners of a vessel as would warrant the conclusion that a bill drawn by one of them on the others in a foreign port for necessaries would be an acceptance of such bill. It was moreover holden that a usage among the merchants of New Bedford and Fairhaven, engaged in the whaling trade, to accept the bills of their masters drawn for supplies furnished abroad, is not such a one as can charge the owners as acceptors; for a usage to be legal must be reasonable as well as convenient, and that a usage can not be reasonable which puts at hazard the property of the owners at the pleasure of the master by making them responsible as acceptors on bills drawn by him. There is no hardship in this, for if it is necessary that a master should-have such authority it is a very easy matter to confer it on him by express words. The owner then, knowing in whom he confided, would not be in danger of being ruined by the acts of his agents. Á. constituent may be willing to entrust to an agent an authority for some purposes, whilst an authority for other purposes would be carefully withheld from him.
From the petition, it would seem that this cause in the court below turned on an implied authority in the master to draw the bills and the custom which was attempted to be set up by the evidence. The fact came out on the trial that the master was also part owner of the boat. Giving the plaintiffs the full benefit of this disclosure and amending the pleadings to accommodate them to this state of facts, and we are satisfied that he is not entitled to recover for the reasons that have been stated. The other judges concurring, the judgment will be affirmed.